DETAILED ACTION
Response to Arguments
The amendment filed 11/22/2021 have been entered and made of record.

The Applicant has canceled claim(s) 2 and 15.
The application has pending claim(s) 1, 3-14, and 16-28 (withdrawn claims 9-13, 22-26, and 28 are withdrawn from further consideration).

In response to the amendments filed on 11/22/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see “Claim Interpretation …” in page 10, filed 11/22/2021, with respect to claims 1 and 14 have been fully considered and are persuasive.  Therefore the currently amended claims 1 and 14 are no longer interpreted under 35 U.S.C. 112(f). 

The Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection because the Applicant has at least amended independent claims 1, 14, and 27 respectively.
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
Further, the Examiner notes: if the Applicant achieves the identification of object(s) in the entire area using a different technique [different from pattern matching as is disclosed by Ogata], then the Examiner suggests further amending the claims with such specifics in a possible future amendment [however such a proposal would require further search and/or consideration].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Ogata et al (US 2017/0140229 A1, as applied in previous Office Action).
Re Claim 27: Ogata discloses an object recognizing method (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0183]), comprising: acquiring an image imaged by a wide-angle camera (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the image using a wide angle camera lens such as fisheye lens); applying a distortion correcting process to an entire area of the acquired image, the distortion correcting process is for correcting distortion caused due to imaging of the wide-angle camera (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], wide angle camera lens such as fisheye lens, and more specifically Fig. 23 and [0070] and [0183], distortion correction); identifying an object in the entire area of the acquired image based on a first reference pattern (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], and more specifically Fig. 23 and [0070] and [0183], distortion correction followed by pedestrian and vehicle pattern detection via pattern matching [e.g. a pedestrian is identified via pattern matching]); and identifying an object in the acquired image which has been subjected to .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, 14, 16-17, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Ozaki et al (US 2018/0182078 A1, as applied in previous Office Action).
Re Claim 1: Ogata discloses an imaging system to be mounted in a vehicle (see Ogata, Figs. 1 and 3, [0066]), comprising: an optical wide-angle camera acquiring an image (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the image using a wide angle camera lens such as fisheye lens); and a control system including a processor that causes the processor to (see Ogata, [0064], processor implemented): execute a distortion correcting process with the acquired image and apply previously-prepared reference patterns, including a first reference pattern directed to the image acquired by the wide-angle camera, to the image which has been subjected to the distortion 
However Ogata fails to explicitly disclose a control system including a processor for executing instructions.
Ozaki discloses a control system including a processor for executing instructions that causes the processor to perform the method (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], and more specifically [0024], the CPU includes memory storing programs that are executed by the processor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogata’s system using Ozaki’s teachings by including the processor executing the program(s) to Ogata’s processor(s) 

Re Claim 3: However Ogata fails to explicitly disclose wherein: the instructions further cause the processor to: apply a distortion correcting process to an overall area of the acquired image, the distortion correcting process is for correcting distortion of the image acquired from the wide-angle camera to non-wide-angle distortion which is distortion of an image acquired by a non-wide-angle camera, the reference patterns include a second reference pattern assigned to the non-wide-angle distortion, and the instructions further cause the processor to: identify an object in the overall area of the acquired image based on the second reference pattern.
Ozaki discloses wherein: the instructions further cause the processor to: apply a distortion correcting process to an overall area of the acquired image, the distortion correcting process is for correcting distortion of the image acquired from the wide-angle camera to non-wide-angle distortion which is distortion of an image acquired by a non-wide-angle camera, the reference patterns include a second reference pattern assigned to the non-wide-angle distortion, and the instructions further cause the processor to: identify an object in the overall area of the acquired image based on the second reference pattern (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], remove distortion to the wide angle image [from wide angle camera] and the narrow angle image [from narrow angle camera] followed by pattern recognition via pattern matching, [0024], computer processor implemented).


Re Claim 4: Ogata as modified by Ozaki further discloses wherein: the instructions further cause the processor to: apply a distortion correcting process to the acquired image from the wide-angle camera, the distortion correcting process is for correcting the distortion of the acquired image to a maximum distortion level of the non-wide-angle distortion (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], [0094], remove distortion via distortion parameters, [0024], computer processor implemented).  See claim 3 for obviousness and motivation statements.

Re Claim 6: Ogata as modified by Ozaki further discloses wherein: the non-wide-angle camera is at least one in number thereof and is provided with at least one of a narrow-angle camera and a telescopic camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], the narrow angle image from narrow angle camera).  See claim 3 for obviousness and motivation statements.

Re Claim 14: Ogata discloses a control system including a processor that cause the processor to (see Ogata, [0064], processor implemented): acquire an image imaged by a wide-angle camera (see Ogata, Figs. 1 and 3, [0066], [0069]-[0071], capture the 
However Ogata fails to explicitly disclose a control system including a processor for executing instructions.
Ozaki discloses a control system including a processor for executing instructions that causes the processor to perform the method (see Ozaki, Figs. 1 and 9, [0010], 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogata’s system using Ozaki’s teachings by including the processor executing the program(s) to Ogata’s processor(s) in order to broaden the applicability of the system (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], and more specifically [0024]).

Re Claim 16: However Ogata fails to explicitly disclose wherein: the instructions further cause the processor to: apply a distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting distortion in the image acquired by the wide-angle camera down to a degree of distortion caused in an image acquired by the non-wide-angle camera, and identify an object in the entire area of the acquired image based on a second reference pattern of the reference patterns, the second reference pattern is directed to distortion due to imaging of the non-wide-angle camera.
Ozaki discloses wherein: the instructions further cause the processor to: apply a distortion correcting process to an entire area of the acquired image, the distortion correcting process being for correcting distortion in the image acquired by the wide-angle camera down to a degree of distortion caused in an image acquired by the non-wide-angle camera, and identify an object in the entire area of the acquired image based on a second reference pattern of the reference patterns, the second reference pattern is directed to distortion due to imaging of the non-wide-angle camera (see 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ogata’s apparatus using Ozaki’s teachings by including the non-wide angle camera processing to Ogata’s pattern matching in order to improve the recognition of patterns in images (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091]).

Re Claim 17: Ogata as modified by Ozaki further discloses wherein: the instructions further cause the processor to apply another distortion correcting process to the image acquired by the wide-angle camera, the other distortion correcting process is for correcting distortion in the acquired image down to a maximum degree of distortion caused in an image acquired by the non-wide-angle camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], [0094], remove distortion via distortion parameters, [0024], computer processor implemented).  See claim 16 for obviousness and motivation statements.

Re Claim 19: Ogata as modified by Ozaki further discloses wherein: the non-wide-angle camera is at least one of a narrow-angle camera and a telescopic camera (see Ozaki, Figs. 1 and 9, [0010], [0087]-[0091], the narrow angle image from narrow angle camera).  See claim 16 for obviousness and motivation statements.

Allowable Subject Matter
Claims 5, 7, 8, 18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        January 20, 2022